CATES, Judge
(concurring specially).
I do not want to be understood as placing any reliance on § 3 of Act No. 786 of September 11, 1951. This section reads:
“The possession of any electrical device or any other device or instrument, on the bank of a public stream or other public body of water or in a boat on such water, which is capable of taking, catching, stunning or killing fish and which device or instrument is not expressly allowed by law or regulation of the department of conservation, shall be prima facie evidence that the device or instrument is being used illegally for the purpose of taking, catching, stunning or killing, or attempting to take, catch, stun or kill game or non-game fish.”
*117The principle of making one act evidence of the doing of something else is fraught with pitfalls. I certainly do not think the Legislature could make possession on a public highway of a motor car capable of going, say, eighty miles an hour to be prima facie evidence of a man’s driving over sixty miles.
Here I consider the witnesses actually saw the defendant using an electrical device capable thereof in an attempt to stun fish in a public stream.